One-minute speeches on matters of political importance
The next item is one-minute speeches on matters of political importance.
I am going to be very strict and cut speakers off after exactly one minute. There are 31 Members on the list, although many or, at least, some of them are not present. This is not a catch-the-eye procedure, but instead we have a list of speakers who have asked to make one-minute speeches.
(RO) In November the European Commission presented its 2008 report on the Republic of Macedonia. This report emphasises the progress that has been made during the past year, but does not provide a specific date for initiating accession negotiations.
I believe that the progress which has been made in the areas of the economy, administrative reform and judicial reform, along with the current situation in the Western Balkans, entitles the Republic of Macedonia to hope that a date will be set for initiating accession negotiations in 2009. This is subject to the parliament and government of the Republic of Macedonia undertaking more sustained and responsible efforts to create a climate of democracy in order to ensure transparent, democratic conditions for the local and presidential elections due to take place in March 2009.
At the same time, I would like to call on the European Commission to bear in mind the progress that has been made by the Republic of Macedonia over the last few years, as well as the responsibilities assumed by the parliament and government of the Republic of Macedonia. It should also draw up an action plan for lifting the visa requirements for citizens from the Republic of Macedonia ...
(The President cut off the speaker)
(BG) I would like to draw attention to the sanctioning of Bulgaria by the Directorate General for Enlargement on the withdrawal of accreditation for two agencies that have been entitled to resources from the pre-accession funds of the EU. The efforts applied by the Bulgarian Government must be considered as an unconditional acceptance of the conditions placed by the EU. The high level of synchronisation of legislature, changes to the law on public tenders, the Criminal Code, the new law on conflict of interests, personnel changes and the involvement of all national resources in the improvement of the scheme for management and monitoring of EU funds are a guarantee of the government's real commitment. The withdrawal of accreditation has hardly been the best measure that has been applied, even sounding as a warning towards the next EU enlargement. The obligation to comply with EU criteria must correspond to equal treatment for all countries as well as with cooperation in solving problems. The Bulgarian Government is conducting a firm policy in the fight against ...
(The President cut off the speaker)
- (IT) Mr President, ladies and gentlemen, the authorities of the Tibetan Government in Exile have issued the memorandum, document and proposals for giving Tibet real autonomy, which they submitted to the Chinese authorities during negotiations. This is living proof, if it were ever needed, that the Chinese authorities have lied and continue to lie when they maintain that the real aim of the Dalai Lama and Tibetan authorities is to achieve independence. The Dalai Lama will be our guest tomorrow and will address this Parliament. Thirty-five colleagues will start from midnight, which is very soon, a 24-hour hunger strike, a fast in support of the Dalai Lama. His Holiness informed us today that he himself will take part in this fast. I believe at this point that this is the most tangible way in which the Presidency of the Parliament needs to support and conduct ...
(The President cut off the speaker)
(PL) Mr President, the European Parliament does not abide by the principle of non-discrimination. The multilingualism of this House is not respected either. There have been instances of language discrimination during Parliamentary Committee and delegation meetings. Particularly distressing is the unannounced limited access to interpretation during hearings or voting when discussing verbal amendments. Until the Rules of Procedure forbid starting meetings unless all interpretation requirements have been met, these incidents will keep recurring.
Moreover, the financial services do not provide information in the languages of the MEPs to whom the information is addressed. The financial impact of the resultant misunderstandings is borne by the MEP. Deliberate language discrimination also occurs in EuroNews. I would therefore like to suggest that EuroNews should only be cofinanced with contributions from states in whose languages it is broadcast ...
(The President cut off the speaker)
(PT) Mr President, I should like to use this opportunity to make a denunciation and an appeal in the fight to defend production and employment with rights in the textiles and clothing sector.
My denunciation is of the growing number of companies that are closing or relocating their factories, and the increasing unemployment and situations of brutally intensified exploitation of workers that characterise the liberalisation of this important sector.
My appeal is for the European Parliament to schedule an urgent debate about the textiles and clothing sector in the various Member States. Specifically, this must cover the expiry of the common monitoring system between the European Union and China, which terminates on 31 December 2008, as well as assess how well the recommendations that the EP adopted nearly a year ago have been followed.
(PL) Mr President, may I use the platform offered by the European Parliament to appeal for support for the initiative of Polish patriotic circles calling for 25 May, the day on which Captain Pilecki was shot, to be named European Day of Heroes in the struggle against totalitarianism.
The British historian, Professor Michael Foot, regarded Captain Pilecki as one of the six bravest participants of the World War II resistance movement. Witold Pilecki, an officer in the Polish Army who took part in the September Campaign during the German occupation of Poland, organised a resistance movement in Auschwitz, having become a voluntary prisoner there.
Having escaped from the Nazi camp, he fought in the Warsaw Uprising and in the Second Polish Corps in Italy, and, on his return to Communist Poland, was arrested by the Communist Security Services and put in prison, where he was tortured, condemned to death and shot on 25 May 1948.
Captain Pilecki devoted his life to the fight against the criminal dictatorships of the 20th century.
Mr President, last Monday during his visit to Belfast, President Pöttering enthused about the EU supporting what was euphemistically called a 'conflict transformation centre' at the site of the former Maze prison, where some of the most vile and vicious terrorists were properly incarcerated. That was also where ten convicted IRA terrorists committed suicide during their hunger strike. What the President perhaps did not appreciate is that, because of this history, Irish Republicans - who love to wallow in self-pity - are determined to effect their own transformation on any such centre and turn it into a shrine for some of the most evil terrorists known to this generation. Hence the folly of the EU falling into the trap of funding such an obscenity and the foolishness of the President ...
(The President cut off the speaker)
(RO) On Sunday, 30 November, an historic event took place in Romania as the left was defeated in the general elections, which used the single-member system for the first time.
The Liberal Democrat Party won the largest number of seats in parliament and could, along with the other centre-right parties, the National Liberals and the UMDR ethnic Hungarian party, form a comfortable majority to support a government lead by a prime minister from the Liberal Democrat Party.
Unfortunately, Romania's socialists have announced prematurely that they have won the elections. In fact, certain socialist leaders in the European Parliament and even heads of governments have been misled by this information. Therefore, it is obvious that the position of these leaders will change, bearing in mind the actual result of the elections in Romania.
Mr President, on behalf of the Delegation for relations with India, may I firstly give my sincere condolences to the families and friends of all those who were killed in last week's horrific terrorist atrocities in Mumbai and wish all those injured a speedy recovery. My sympathy also to colleagues and officials of the European Parliament caught up in these horrific and outrageous attacks. I have written to the Indian Prime Minister and the Chief Minister of Maharashtra to express our sympathy.
Coordinated attacks such as these are designed to spread fear and mistrust amongst citizens and to test democracy's commitment to deeply held values. As such they require a robust response from all those who cherish democracy and international law. Therefore I welcome President Pöttering's strong statements in support of India. As a Parliament we need now to move away from words and provide concrete actions that can support India's needs.
- (IT) Mr President, ladies and gentlemen, I believe that at the moment we should be more aware of the fact that, when talking about Tibet and the Dalai Lama, we are actually talking mainly about ourselves. A few days ago, the simple announcement was made that President Sarkozy was boldly intending to meet the Dalai Lama in Poland. We have, however, been dealt with without even being listened to, dismissed, given no opportunity for a meeting. The wider European community is being allowed to welcome, speak to, receive and listen to the Dalai Lama. Why is this the case, Mr President? I believe that the answer to this is quite clear. We know that 80% of Europeans, if they were consulted as a single people, would give their support to the Dalai Lama ...
(The President cut off the speaker)
(HU) Mr President, in 1009, a thousand years ago, King St Stephen of Hungary established the diocese of Gyulafehérvár in Transylvania. This major event in church history is symbolic of the fact that Hungary, having converted to Christianity, became a member of the Europe of its day. In the 16th and 17th centuries, Gyulafehérvár was the capital of the independent principality of Transylvania, and the region became a symbol of tolerance and religious freedom. In 1918, the Romanian National Assembly held in Gyulafehérvár proclaimed the right of the Hungarian minority of Transylvania to self-government following the annexation of Transylvania to Romania. Romania is still under obligation to Europe by virtue of this decision. In the spirit of Gyulafehérvár, I recommend that the millennium of the archdiocese ...
(The President cut off the speaker)
(PL) On 27 December, we will celebrate the 90th anniversary of the Wielkopolska Uprising. Thanks to the victory of this uprising, the old Polish province of Wielkopolska or Greater Poland became part of the newly emergent Poland. The success was paid for dearly. It cost the blood of over 2 000 dead and 20 000 wounded. We honour their memory.
(PT) Increasing numbers of incidences of blackmail of workers - in which conditions are imposed on them that lead them to lose rights they have acquired - are beginning to arise under the pretext of the crisis of capitalism. Significant examples are those involving the Peugeot/Citroen Production Centre in Mangualde and the Renault Industrial Unit in Cacia, Aveiro; both of these are part of the Portuguese automobile industry.
In both cases significant financial aid aimed at protecting jobs was granted by both the government and the EU, with the condition of creating more positions. However, the management of Peugeot/Citroen in Mangualde currently wishes to destroy rights that were fought for and are enshrined in the labour laws by pressuring the workers to accept harmful conditions that endanger their lives. At the Renault Industrial Unit in Cacia, the management decided to reduce production this year and prepare itself for not renewing fixed-term contracts, despite having committed itself to expansion ...
(The President cut off the speaker)
(BG) This 27 November marked 89 years since Bulgaria was degraded with the signing of the Treaty of Neuilly, which dismembered territories from our motherland that to this day are populated with people with a Bulgarian self-conscience. These territories, which lie within the borders of the present-day countries of Serbia and Macedonia, should be returned to the jurisdiction of Bulgaria because these countries cannot be considered as successors to the Serbo-Croato-Slovenian state. Serbia was not recognised as the successor state to Yugoslavia by the UN and by the international community, while the former Yugoslav Republic of Macedonia has not even been recognised by its constitutional name. We, patriots of Ataka, insist that the issue of the return of the Western Territories be settled before commencing EU membership negotiations with Serbia, while the accession of Macedonia into the EU must occur only after settlement of the issue of the return of the Strumica region into the realms of the Bulgarian state.
(SL) I would like to say a word about the planned Commission measures, which I read about in the media, and which some constituents have also pointed out to me. These measures would supposedly provide financing for citizens to buy new cars. Such a measure would in fact promote consumerism; it would provide direct help for the car industry and would run counter to our environmental policies. I am also concerned about who will be responsible for the dismantling and recycling of these cars.
I therefore call on the Commission to begin, as it has in the past, by promoting the development and production of clean vehicles, with replacements being introduced gradually on the basis of environmental criteria, while at the same time providing clear information to citizens about how the plan to revive the economy conforms to our environmental and climate policies.
Mr President, the reason I wanted to make a one minute speech tonight is because I am concerned that, in Ireland, Ryanair are about to make a bid for the national airline, Aer Lingus. The bid, if successful, would create a private monopoly of airlines in the Irish market.
The Commission rejected this proposal on a previous occasion and I would urge Commissioner Neelie Kroes to reject this bid again. In my view, it is a predatory bid and it would not be good for Ireland's economy to have this airline in the hands of Ryanair, who have no loyalty whatsoever to the Irish economy.
(PL) Mr President, may I draw Parliament's attention to an extraordinary event which took place last July in Brody in Ukraine. A monument commemorating the soldiers of the murderous Waffen SS Galizien Division was unveiled there. I regard this as unbelievably scandalous that in the 21st century, at a time of reconciliation between nations, a group of people with openly nationalist and fascist sympathies can glorify a murderous unit responsible for the deaths of millions of Europeans, including my own countrymen, who perished in 1943-1945 as part of the planned genocide in Western Ukraine.
I have no doubt that most Ukrainians share my concern about this matter. I also feel that the Ukrainian authorities cannot remain indifferent to this scandalous attempt to rewrite history. I also appeal to Parliament and EU institutions ...
(The President cut off the speaker)
(SK) On 10 December, the 60th anniversary of the Universal Declaration of Human Rights will be commemorated all over the world. His Holiness the Dalai Lama will pay a visit to our Parliament tomorrow. China is one of the countries that have signed the Declaration, yet violate the human rights of men, women and children.
As the Chairwoman of the Committee on Women's Rights and Gender Equality, I want to remind you of the one-child policy, which provides clear evidence of the totalitarian and undemocratic nature of the regime in China. This policy clearly violates a number of human rights. Let me mention just a few of them: the killing of girls who are unwanted in the context of sex selection, trafficking in human beings and sexual slavery, stealing of children, denial of the legal existence of children from second and further pregnancies, abandoned children, violence against pregnant women, forced abortions, post-abortion problems, and women's suicides. The democratic world should clearly express its reservations about China's policy and monitor ...
(RO) In Romania the left has won the elections because it received the largest number of votes and the largest percentage in Sunday's elections. This is a fact that cannot be ignored or distorted.
3 December is International Day of People with Disabilities. One in four families has a person with disabilities among its family members. Against the backdrop of this economic and financial crisis, we are hearing almost every day of thousands of redundancies in Member States. In this difficult climate, the situation for disabled persons is getting worse.
How will disabled people be able to find a job which will allow them a decent living from a salary, when thousands of other people without any disability are losing their jobs? I call on the Commission to urgently adopt specific measures aimed at supporting people with disabilities.
Particular attention needs to be focused on rare conditions which lead to physical or mental incapacity. I hope that in 2009, the year of innovation, we will invest more in research aimed at identifying ...
(The President cut off the speaker)
Mr President, all EU countries need to have in place legislation which criminalises the practice of female genital mutilation. Measures also need to be put in place to address the needs of women and girls from new migrant communities who are at risk of FGM.
I welcome Ireland's recent commitment as one of the 15 EU Member States to launch a national action plan on FGM. It is estimated that more than 2500 women living in Ireland have undergone FGM in other countries. The Irish plan highlights the risks FGM poses to women and girls and sets out policy goals to address its detrimental effects.
Figures also reveal that, out of 9624 women now residing in Ireland who originally came from countries that practice FGM, 26.9% have undergone a form of female genital mutilation. The enactment of a law to place an outright ban on FGM is critical to the elimination of this.
(HU) True dialogue between cultures and peoples exists when all are free to use their mother tongue and exercise their individual or collective rights. Today and tomorrow the European Parliament is expressing solidarity with the Tibetan people. More than 500 people have joined the silent demonstration on behalf of the freedom of Tibetans to use their mother tongue, practise their religion and enjoy true autonomy.
Within the EU there are traditional ethnic minorities which are unable to study or use their mother tongue freely, and which lack cultural or territorial autonomy. What is more, there are countries which have reintroduced the notion of collective guilt, reminiscent of the Second World War, or countries which still want to rely on the Communist laws of the 1940s to guarantee the rights of traditional ethnic minorities.
The EU's action on behalf of the minorities living on Chinese territory can be effective if ...
(The President cut off the speaker)
(SK) We are living in a period of great opportunities, as well as threats. Man can destroy much faster than build. The terrorist attacks in Mumbai, India, which claimed the lives of two hundred innocent civilians showed us again that the human ability to destroy knows no limits. Terrorism is a new war without borders and without fronts so the fear of nuclear and biological weapons is not without foundation.
Europe is a model of coexistence of people from different cultures and religions. Its Christian heritage gives Europe the responsibility for world peace and a chance to become a source of hope for peaceful coexistence and mutual respect. Therefore, Benedict's Europe in a Crisis of Cultures is a set of recommendations offered to Europe by Pope Benedict XVI in his book. I believe that Europe will not ignore, but fulfil these recommendations.
Mr President, the recycling sector in the European Union has a turnover of EUR 24 billion and employs about 500 000 people. It is made up of 60 000 companies and the EU has around 50% of the world's share of the waste and recycling industries.
However, this sector is now in crisis as a result of the collapse in the price of recycled materials on world markets, and it is becoming economically unviable for waste businesses to continue to operate.
Given the importance of this sector for sustainable consumption and production in the EU, I would like to urge the Commission to implement without delay the recommendations set out in the report by its own Taskforce on Recycling, which was compiled during the preparation of the communication entitled 'A lead market initiative for Europe'.
That concludes this item.